     Case 5:20-cv-01456-MCS-JPR Document 16 Filed 12/08/20 Page 1 of 3 Page ID #:90



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      FERNANDO COVARRUBIAS,        ) Case No. EDCV 20-1456-MCS (JPR)
11                                 )
                     Plaintiff,    ) ORDER DISMISSING ACTION FOR
12                                 ) FAILURE TO PROSECUTE AND FAILURE
                  v.               ) TO STATE A CLAIM
13                                 )
      CUSTODY SPECIALIST TRUJILLO )
14    et al.,                      )
                                   )
15                   Defendants.   )
                                   )
16         On July 21, 2020, Plaintiff, a pretrial detainee proceeding
17    pro se, filed a civil-rights action against four West Valley
18    Detention Center employees, alleging various constitutional
19    claims arising from his incarceration there.         He was subsequently
20    granted leave to proceed in forma pauperis.
21          On September 17, 2020, the Magistrate Judge dismissed the
22    Complaint with leave to amend because it failed to state any
23    claim.   She advised Plaintiff that he could file objections to
24    her order and that if he failed to timely file an amended
25    complaint correcting the deficiencies she had pointed out, his
26    lawsuit might be dismissed.      Plaintiff filed a First Amended
27    Complaint on October 5, 2020, adding a fifth defendant.           The
28    Magistrate Judge dismissed that complaint too, on October 20,

                                           1
     Case 5:20-cv-01456-MCS-JPR Document 16 Filed 12/08/20 Page 2 of 3 Page ID #:91



 1    2020, because it also failed to state a claim, and she again
 2    advised him that he could file objections and warned him that his
 3    failure to timely file an amended complaint in compliance with
 4    the dismissal order could result in his lawsuit being dismissed.
 5    Any second amended complaint was due November 17, 2020.           To date
 6    Plaintiff has neither filed a SAC nor requested an extension of
 7    time to do so.
 8          Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (per
 9    curiam), examined when it is appropriate to dismiss a pro se
10    plaintiff’s lawsuit for failure to prosecute.         See also Link v.
11    Wabash R.R., 370 U.S. 626, 629-30 (1962) (“The power to invoke
12    [dismissal] is necessary in order to prevent undue delays in the
13    disposition of pending cases and to avoid congestion in the
14    calendars of the District Courts.”).        A court must consider “(1)
15    the public’s interest in expeditious resolution of litigation;
16    (2) the court’s need to manage its docket; (3) the risk of
17    prejudice to the defendants; (4) the public policy favoring
18    disposition of cases on their merits[;] and (5) the availability
19    of less drastic sanctions.”      Carey, 856 F.2d at 1440 (citation
20    omitted).    Unreasonable delay creates a rebuttable presumption of
21    prejudice to the defendants that can be overcome only with an
22    affirmative showing of just cause by the plaintiff.          See In re
23    Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994).
24          Here, the first, second, third, and fifth Carey factors
25    militate in favor of dismissal.       In particular, Plaintiff has
26    offered no explanation for his failure to file another amended
27    complaint.    Thus, he has not rebutted the presumption of
28    prejudice to Defendants.      No less drastic sanction is available,

                                           2
     Case 5:20-cv-01456-MCS-JPR Document 16 Filed 12/08/20 Page 3 of 3 Page ID #:92



 1    as the FAC fails to state a claim and cannot be ordered served,
 2    and Plaintiff is unable or unwilling to comply with the Court’s
 3    instructions for fixing his allegations.         Because none of his
 4    claims can be ordered served, the Court is unable to manage its
 5    docket.   Although the fourth Carey factor weighs against
 6    dismissal — as it always does — together the other factors
 7    outweigh the public’s interest in disposing of the case on its
 8    merits.   See Ferdik v. Bonzelet, 963 F.2d 1258, 1261-62 (9th Cir.
 9    1992) (as amended) (upholding dismissal of pro se civil-rights
10    action for failure to timely file amended complaint remedying
11    deficiencies in caption); Baskett v. Quinn, 225 F. App’x 639, 640
12    (9th Cir. 2007) (upholding dismissal of pro se civil-rights
13    action for failure to state claim or timely file amended
14    complaint).
15                                       ORDER
16          Accordingly, this action is dismissed for failure to
17    prosecute and failure to state a claim.        The Court has read and
18    accepts the Magistrate Judge’s September 17 and October 20, 2020
19    orders.
20          LET JUDGMENT BE ENTERED ACCORDINGLY.
                                        RDINGLY.
                                              Y
21
22    DATED: 'HFHPEHU
                                         MARK
                                            K C. SCARSI
23                                       U.S. DISTRICT JUDGE
24    Presented by:
25
      Jean Rosenbluth
26    U.S. Magistrate Judge
27
28

                                           3
